LOGO [g21500img001.jpg]

March 13, 2000

Roger A. Cooke

1910 S. W. Myrtle St.

Portland, OR 97201

Dear Roger:

It is my pleasure to extend an offer of employment to you to join Precision
Castparts Corp. (PCC) as our Vice President—Regulatory and Legal Affairs, based
in Portland, Oregon. In this capacity, you will serve as an officer of the
corporation and report directly to me. Your appointment as a Corporate officer
will be submitted to the Board of Directors for approval at the regular meeting
scheduled for May 17, 2000. The primary duties and responsibilities are as we
discussed. Listed below are details of the offer:

COMPENSATION

Your initial base salary will be $22,666.67 per month. Future adjustments to
your base salary will be reviewed annually in January of each year. You will be
eligible to participate in the Company’s corporate bonus program with a targeted
payout of 75% of your base compensation.

STOCK OPTIONS

In your new position with the Company, you are eligible for annual stock option
grants in accordance with the Company’s 1994 Stock Incentive Plan. Your initial
grant will be 40,000 shares. The grant price of these shares will be the closing
price on the NYSE as of the first day of employment. Future option grants are
approved annually by the Board of Directors at the November Board meeting.

BENEFITS

You are eligible to participate in PCC’s standard medical and disability
programs. You are also eligible to participate in the Company’s retirement plan,
executive deferred compensation plan, supplemental executive life insurance
plan, 401(k) program (with Company match) and employee stock purchase plan in
accordance with the terms of those plans. In addition, you will be eligible for
retirement benefits under a modified form of the Company’s Supplemental
Executive Retirement Plan (SERP)—Level One. The modified plan would provide a
target percentage of 30% after five years of service (versus 10 years under the
current plan) and would continue to accrue benefits at a uniform rare until a



--------------------------------------------------------------------------------

Roger A. Cooke

March 13, 2000

Page 2 of 2

 

target percentage of 39.5% is attained at age 65, which is the same target that
would be attained under the current plan. Accruals after age 65 would continue
at the same rate expressed in the current plan. A copy of the current plan and
the actuarial analysis for the enhanced SERP benefit is attached for your
review.

You will be eligible each year for four weeks vacation, 10 holidays and 12 days
for sick leave/personal time off. You will also be eligible for company-paid
personal financial planning and tax return preparation, and severance benefits
under a Change of Control Agreement provided to key employees of the Company.

OTHER

It is understood that your employment with PCC is on an “at will” basis. This
means that there is not a guarantee of employment for any specific length of
time and both you and/or PCC have the right to terminate the employment
relationship at any time.

Roger, we are confident that PCC can offer you the challenges you are seeking.
On behalf of Bill Larsson and myself, we are excited at the opportunity of you
joining the Company as soon as possible. Also, as we previously discussed, I
would be delighted if you could attend our FY2001 budget reviews the week of
March 27. A copy of the schedule is attached.

Sincerely,

 

/s/ William C. McCormick

William C. McCormick Chairman and Chief Executive Officer

 

Accepted:   

/s/ Roger A. Cooke

   March 20, 2000          Roger A. Cooke    Date      

Attachment



--------------------------------------------------------------------------------

Precision Castparts Corp.

Supplemental Executive Retirement Plan

Benefit Projection Analysis

 

Date

   Age    Estimated
Final Average Pay    Target
Percentage     Front-End
Target    Estimated
Vested
SERP at 65    Estimated
Retirement
Benefit
Payable
Immediately

04/01/00

   51.81       0.0 %   0.00    0    0

04/01/01

   52.80    476,000    6.00 %   28,560    0    0

04/01/02

   53.80    487,900    12.00 %   58,548    0    0

04/01/03

   54.80    500,197    18.00 %   90,035    0    0

04/01/04

   55.81    525,207    24.00 %   126,050    0    0

04/01/05

   56.80    551,467    30.00 %   165,440    122,243    62,135

04/01/06

   57.80    579,040    31.16 %   180,448    132,073    75,051

04/01/07

   58.80    607,992    32.33 %   196,543    142,612    89,591

04/01/08

   59.81    638,392    33.49 %   213,796    154,342    106,239

04/01/09

   60.80    670,311    34.65 %   232,283    166,897    124,888

04/01/10

   61.80    703,827    35.82 %   252,085    180,546    145,927

04/01/11

   62.80    739,018    36.98 %   273,286    195,373    169,626

04/01/12

   63.81    775,969    38.14 %   295,977    211,471    196,316

04/01/13

   64.80    814,768    39.31 %   320,253    228,334    225,661

06/11/13

   65.00    814,768    39.50 %   321,833    228,734    228,725

Actuarial Assumptions

Salary Scale: 5.00%

2000 Salary Rate: $272,000

Bonus Percentage Rate: 75%